Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 1 of 32   PageID #: 697



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   JOSEPHINE GRACE LAPINA,                 CIV. NO. 19-00452 LEK-KJM

                     Plaintiff,

         vs.

   DAVID GIERLACH, FAMILY COURT
   JUDGE; BARBARA SHINTANI, AN
   INDIVIDUAL; JAN WATANABE, AN
   INDIVIDUAL; SCOT BROWER, AN
   INDIVIDUAL; EDWARD SMITH, AN
   INDIVIDUAL; MICHAEL J. SUTTONII,
   AN INDIVIDUAL; CITY AND COUNTY
   OF HONOLULU, A PUBLIC ENTITY;
   AND DOES 1 THROUGH 4,
   INCLUSIVE;

                     Defendants.


         ORDER: DENYING THE PORTION OF PLAINTIFF’S JULY 1, 2020
     MOTION SEEKING SUMMARY JUDGMENT; DENYING DEFENDANTS SHINTANI
       AND WATANABE’S REQUEST FOR SUMMARY JUDGMENT; AND GRANTING
      DEFENDANTS BROWER AND SMITH’S REQUESTS FOR SUMMARY JUDGMENT

               On July 1, 2020, pro se Plaintiff Josephine Grace

  Lapina (“Plaintiff”) filed a document titled, in part “Motion

  for Judicial Review, Declaration of All Defendants Regarding

  Rights and Powers, Oath of Office.”        [Dkt. no. 62.]     That motion

  has been construed as both a motion for summary judgment and a

  motion seeking the recusal of this Court.         [Minute Order, filed

  7/10/20 (dkt. no. 63).]      Pro se Defendant Scot Brower (“Brower”)

  and Defendant Edward Smith (“Smith”) filed their respective

  memoranda in opposition to the Motion on August 11 and 13, 2020.
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 2 of 32   PageID #: 698



  [Dkt. nos. 67, 69.]      Defendants State of Hawai`i, Attorney

  General Clare Connors, Office of the Attorney General,

  Judiciary, Child Support Enforcement Agency (collectively “State

  Defendants”), Barbara Shintani (“Shintani”), and Jann Watanabe

  (“Watanabe”) filed their memorandum in opposition (“State

  Opposition”) on August 14, 2020.1        [Dkt. no. 72.]

              Plaintiff’s request for recusal was denied in an

  entering order issued on October 22, 2020.         [Dkt. no. 76.]

  Thus, only the portion of Plaintiff’s motion seeking summary

  judgment (“Motion”) remains before this Court.          The Court finds

  the Motion suitable for disposition without a hearing pursuant

  to Rule LR7.1(c) of the Local Rules of Practice for the United

  States District Court for the District of Hawaii (“Local

  Rules”).    For the reasons set forth below, Plaintiff’s Motion is

  denied, Shintani and Watanabe’s request for summary judgment

  pursuant to Local Rule 56.1(i) is denied, and Smith and Brower’s

  respective Local Rule 56.1(i) requests for summary judgment are

  granted.

                                  BACKGROUND

              Plaintiff initiated this action on August 21, 2019.

  [Complaint for Violation of Civil Rights (“Complaint”) (dkt.


        1Plaintiff has apparently been misspelling Watanabe’s name
  in her filings. Compare Motion at 1 (listing “JAN WATANABE, an
  individual,” in the caption), with State Opposition at 1
  (referring to “Jann Y. Watanabe” as one of the filing parties).
                                       2
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 3 of 32    PageID #: 699



  no. 1).]    The defendants named in the Complaint were: the State

  of Hawai`i (“the State”); the “Hawaii Child Enforcement Agency”;2

  David Gierlach; Shintani; Watanabe; Smith; Brower; and

  Michael J. Sutton (“Sutton”).       [Id. at PageID #: 2.]      On

  September 24, 2019, the magistrate judge issued his findings and

  recommendation that the Complaint be dismissed with limited

  leave to amend (“F&R”), and this Court issued an order adopting

  the F&R on October 21, 2019.       [Dkt. nos. 4, 6.]     Therefore, the

  magistrate judge’s findings of fact and conclusions of law in

  the F&R are now the findings and conclusions of this Court, and

  the magistrate judge’s recommendations in the F&R are now the

  rulings of this Court.      Plaintiff’s claims against the State and

  CSEA were dismissed with prejudice, based on Eleventh Amendment

  immunity.    [F&R at 10.]    Plaintiff’s claims against David

  Gierlach, a state court judge who presided over the family court

  proceedings that Plaintiff was involved in (“Judge Gierlach”),

  were dismissed with prejudice because he is protected by the

  doctrine of judicial immunity.       [Id. at 11.]     Plaintiff’s claims

  against Shintani, Watanabe, Brower, Smith, and Sutton were

  dismissed without prejudice.       [Id. at 13, 15-16, 18-19.]

              Plaintiff filed her First Amended Complaint for

  Damages on November 20, 2019, and she filed her Second Amended


        2This presumably referred to the State’s Child Support
  Enforcement Agency (“CSEA”).
                                       3
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 4 of 32   PageID #: 700



  Complaint for Damages (“Second Amended Complaint”) on

  December 10, 2019.     [Dkt. nos. 9, 14.]      On February 7, 2020, the

  magistrate judge issued an order granting Plaintiff leave to

  file a third amended complaint by February 21, 2020.           [Dkt.

  no. 38.]    This Court ultimately extended Plaintiff’s deadline to

  file her third amended complaint to November 23, 2020.             [Order

  Granting in Part and Denying in Part Plaintiff’s Appeal of the

  Magistrate Judge’s March 18, 2020 Entering Order and April 24,

  2020 Order, filed 10/22/20 (dkt. no. 77), at 10.]           The parties

  were instructed that, if Plaintiff did not file a third amended

  complaint, this Court would rule upon Plaintiff’s Motion as to

  the claims in the Second Amended Complaint.          [Minute Order,

  filed 10/23/20 (dkt. no. 78), at 1.]        Because Plaintiff did not

  file a third amended complaint, the Second Amended Complaint

  remains the operative pleading.

              The Second Amended Complaint alleges three claims

  arising from violations of Plaintiff’s rights under the United

  States Constitution, pursuant to 42 U.S.C. §§ 1983 and 1985.

  The alleged violations occurred during the course of the family

  court proceedings, and related events, which Plaintiff asserts

  resulted in the termination of her parental rights.           Shintani,

  Watanabe, Smith, and Brower are named as defendants in the

  Second Amended Complaint, as are the City and County of Honolulu



                                       4
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 5 of 32    PageID #: 701



  (“the City”), Judge Gierlach, and Michael Sutton II.3              [Second

  Amended Complaint at PageID #: 66-68.]         The first § 1983 and

  § 1985 claim alleges a violation of Plaintiff’s substantive and

  procedural due process rights arising from the seizure of her

  children and the on-going withholding of her children from her

  (“Count I”).     [Id. at PageID #: 76-77.]      The second § 1983 and

  § 1985 claim alleges a violation of Plaintiff’s “due process

  right to be free from deception in the presentation of evidence

  to the county court by plaintiff” (“Count II”).          [Id. at PageID

  #: 77.]     The third § 1983 and § 1985 claim alleges an

  unwarranted seizure of Plaintiff’s children by social workers,

  court security guards, and/or sheriffs at the family court

  (“Count III”).     [Id. at PageID #: 79.]      To the extent that she

  brings her claims against the City, Plaintiff argues the City is

  liable pursuant to Monell v. Department of Social Services, 436

  U.S. 658 (1978).4     [Second Amended Complaint at PageID #: 79-80.]


        3Although it is not clear from the pleadings, the Michael
  Sutton II referred to in the Second Amended Complaint is the
  same person as the Michael J. Sutton referred to in the original
  Complaint. According to Plaintiff, Sutton is her daughters’
  father. See F&R at 5.

        4   This district court has stated:

               Monell held that “a local government may not be
               sued under § 1983 for an injury inflicted solely
               by its employees or agents.” Monell, 436 U.S. at
               694. “Instead, it is when execution of a
               government’s policy or custom, whether made by
                                                  (. . . continued)
                                       5
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 6 of 32   PageID #: 702



              Plaintiff alleges Shintani submitted a false and

  unsubstantiated report, which was used against Plaintiff in the

  family court proceedings.       Plaintiff also alleges Shintani

  altered the contents of court orders.         [Id. at PageID #: 69.]

  Plaintiff alleges Watanabe committed perjury during her

  testimony before the family court judge.         [Id. at PageID #: 70.]

  Brower represented Plaintiff during the family court

  proceedings, and she was dissatisfied with the representation he

  provided.    For example, she alleges he had evidence that would

  have exculpated her of the allegations made against her during

  the family court proceedings, as well as evidence that would

  have incriminated Sutton, but Brower did not present the

  evidence to the family court.       Brower also failed to object to

  the family court’s reliance on Shintani’s statements, even

  though she was not available to be cross-examined by Brower.

  [Id. at PageID #: 70-71.]       Smith represented Plaintiff in the

  family court proceedings prior to Brower, but Smith withdrew as

  her counsel.    [Id. at PageID #: 69.]      Plaintiff was also

  dissatisfied with Smith’s representation.         According to




              its lawmakers or by those whose edicts or acts
              may fairly be said to represent official policy,
              inflicts the injury that the government as an
              entity is responsible under § 1983.” Id.

  Yoshikawa v. City & Cnty. of Honolulu, CIVIL No. 18-00162 JAO-
  RT, 2021 WL 54363, at *6 n.7 (D. Hawai`i Jan. 6, 2021).
                                       6
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 7 of 32   PageID #: 703



  Plaintiff, Smith asserted Plaintiff’s Fifth Amendment right

  against self-incrimination on her behalf and, when she

  questioned him, he said he was “‘[t]rying to keep [her] out of

  jail.’”    [Id.]   However, Plaintiff argues this was unnecessary,

  and he should have allowed her to decide whether or not to

  assert the right because the right is personal to her.

  Plaintiff also argues Smith was not present when her children

  were taken away from her.       [Id.]

              Plaintiff alleges all of the defendants’ actions

  ultimately resulted in the termination of her parental rights

  and the discontinuation of child support payments, without due

  process.    [Id. at PageID #: 71-72.]

                                  DISCUSSION

              Section 1983 states, in pertinent part:

              Every person who, under color of any statute,
              ordinance, regulation, custom, or usage, of any
              State or Territory or the District of Columbia,
              subjects, or causes to be subjected, any citizen
              of the United States or other person within the
              jurisdiction thereof to the deprivation of any
              rights, privileges, or immunities secured by the
              Constitution and laws, shall be liable to the
              party injured in an action at law, suit in
              equity, or other proper proceeding for
              redress . . . .

  The Second Amended Complaint does not specify which subsection

  of § 1985 Plaintiff’s claims are based upon.          Based on the

  factual allegations of the case, only subsection (3), titled

  “Depriving persons of rights or privileges” applies.           See Second

                                          7
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 8 of 32   PageID #: 704



  Amended Complaint at ¶ 1 (alleging “Defendants’ conduct deprived

  Plaintiff of her fundamental constitutional rights”).

  Section 1985(3) states, in pertinent part:

              If two or more persons in any State or Territory
              conspire or go in disguise on the highway or on the
              premises of another, for the purpose of depriving,
              either directly or indirectly, any person or class of
              persons of the equal protection of the laws, or of
              equal privileges and immunities under the laws; . . .
              in any case of conspiracy set forth in this section,
              if one or more persons engaged therein do, or cause to
              be done, any act in furtherance of the object of such
              conspiracy, whereby another is injured in his person
              or property, or deprived of having and exercising any
              right or privilege of a citizen of the United States,
              the party so injured or deprived may have an action
              for the recovery of damages occasioned by such injury
              or deprivation, against any one or more of the
              conspirators.

  I.    Improperly Named Defendants & Unserved Defendants

              The Second Amended Complaint does not name the State

  Defendants as parties.      See Second Amended Complaint at PageID

  #: 66 (caption); id. at PageID #: 67-68, ¶¶ 5-13 (identifying

  the parties).     Plaintiff added the State Defendants to the

  caption of the Motion.      See Motion at 1.     Because the State

  Defendants are not named as parties in the Second Amended

  Complaint, and because the Plaintiff’s claims against the State

  in her original Complaint were dismissed with prejudice, see F&R

  at 10, Plaintiff does not currently have any claims against them

  in this case.     Therefore, to the extent that Plaintiff’s Motion




                                       8
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 9 of 32   PageID #: 705



  seeks summary judgment in her favor against the State

  Defendants, the Motion is denied.

               Judge Gierlach is named as a defendant in the Second

  Amended Complaint.     [Second Amended Complaint at PageID #: 68,

  ¶ 10.]    Because Plaintiff’s claims against Judge Gierlach were

  previously dismissed with prejudice, see F&R at 11, Plaintiff’s

  claims against Judge Gierlach in the Second Amended Complaint

  are stricken.     To the extent that Plaintiff’s Motion seeks

  summary judgment in her favor against Judge Gierlach, the Motion

  is denied.

               Sutton is named as a defendant in the caption of the

  Second Amended Complaint, [Second Amended Complaint at PageID

  #: 66,] and he is referred to as “Independent Sales Rep

  (‘M.S.’)” in the section identifying the parties, [id. at PageID

  #: 68, ¶    3].   See also id. at PageID #:69 (“D.G. on the bench

  asked the Respondent, M.S. if he had questions[.]”); id. at

  PageID #: 75 (“Respondent is an independent sales rep. in three

  different states.”).      The City is also named as a defendant.

  [Second Amended Complaint at PageID #: 67.]          However, there is

  no evidence in the record that either Sutton or the City has

  been served with a complaint and summons in this case.             On

  December 23, 2019, Plaintiff filed a form Certificate of

  Service, stating that:



                                       9
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 10 of 32   PageID #:
                                    706


            I certify that on date: 12-19-2019 I served a
            copy of this Motion on all party(ies) or their
            attorney(s) by _X_ Hand delivery or ___ Mail,
            addressed as follows:

            The clerk on the 1st floor received the summons,
            she file stamped on the back of this certificate.

            City and County of Honolulu
            Attorney General
            Office of the Attorney General.

 [Dkt. no. 22.]    On the same date, she filed the same form for

 Sutton, stating she made service by mail on December 19, 2019 to

 his Arizona address.     [Dkt. no. 27.]     These Certificates of

 Service apparently indicate Plaintiff’s attempt to serve the

 December 10, 2019 Second Amended Complaint.         The same day she

 filed the Certificates of Service, Plaintiff filed a form motion

 cover page, and she wrote “Complaint for Violation of Civil

 Rights” in the title, with the City as one of the parties to

 whom the “motion” is directed.       [Dkt. no. 21.]

            Fed. R. Civ. P. 4 states, in pertinent part:

            (b) Issuance. On or after filing the complaint,
            the plaintiff may present a summons to the clerk
            for signature and seal. If the summons is
            properly completed, the clerk must sign, seal,
            and issue it to the plaintiff for service on the
            defendant. A summons -- or a copy of a summons
            that is addressed to multiple defendants -- must
            be issued for each defendant to be served.

            (c)   Service.

                  (1) In General. A summons must be served
                  with a copy of the complaint. The plaintiff
                  is responsible for having the summons and
                  complaint served within the time allowed by

                                     10
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 11 of 32   PageID #:
                                    707


                   Rule 4(m) and must furnish the necessary
                   copies to the person who makes service.

                   (2) By Whom. Any person who is at least 18
                   years old and not a party may serve a
                   summons and complaint.

                   (3) By a Marshal or Someone Specially
                   Appointed. At the plaintiff’s request, the
                   court may order that service be made by a
                   United States marshal or deputy marshal or
                   by a person specially appointed by the
                   court. The court must so order if the
                   plaintiff is authorized to proceed in forma
                   pauperis under 28 U.S.C. § 1915 or as a
                   seaman under 28 U.S.C. § 1916.

 Unless Plaintiff complied with Fed. R. Civ. P. 4(d), which

 addresses waiver of service of a summons, Plaintiff was required

 to serve Sutton pursuant to Fed. R. Civ. P. 4(e) and to serve

 the City pursuant to subsection (j).

              It does not appear that a summons was ever issued in

 this case.    Plaintiff concedes as much, because the instant

 Motion includes a “Request for Summons by U.S. Marshal and Proof

 of Service Forms for all Defendants.”5        [Dkt. no. 62-24.]

 Because Plaintiff has not completed service upon the City and

 Sutton, her request for summary judgment in her favor as to her

 claims against them is denied.       The denial is without prejudice

 to Plaintiff’s filing of a new motion for summary judgment

 against the City and/or Sutton after service and after


       5A separate order will be issued addressing Plaintiff’s
 request for a summons and to have the United States Marshal’s
 Service attempt service.
                                     11
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 12 of 32   PageID #:
                                    708


 sufficient time has elapsed for their responses to the Second

 Amended Complaint to be filed.

            Thus, the merits of Plaintiff’s Motion will only be

 addressed as to Shintani, Watanabe, Smith, and Brower.

 II.   Shintani and Watanabe

            Relevant to the claims that are properly before this

 Court, Plaintiff argues Exhibits P, Q, R, S, T show that State

 employees violated her constitutional rights.          [Motion at 18.]

 Exhibit P is the family court’s August 21, 2017 order regarding

 temporary custody and visitation (“8/21/17 Order”).          [Dkt.

 no. 62-17.]    Exhibit Q is a letter, dated May 12, 2020, to

 Plaintiff from the Office of the Oldham County Attorney,

 Division of Child Support, transmitting a copy a letter from

 CSEA requesting the closure of the Kentucky child support case.6

 [Dkt. no. 62-18.]     Exhibit R is the Order Regarding Custody and

 Visitation, filed by the family court on March 28, 2018,

 following a January 8, 2018 hearing regarding permanent custody

 and visitation (“3/28/18 Order”).        [Dkt. no. 62-19.]     Exhibit S

 is a Custody Investigation Unit Report by Watanabe, dated

 November 20, 2017 (“11/20/17 Report”).        [Dkt. no. 62-20 at

 PageID #: 464-88.]     Exhibit T is “B. Shintani’s Status

 Report/Recommendation,” dated August 21, 2017 (“8/21/17


       6According to Plaintiff, Sutton lived in Kentucky prior to
 moving to Arizona. [Second Amended Complaint at PageID #: 75.]
                                     12
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 13 of 32   PageID #:
                                    709


 Report”).    [Id. at PageID #: 489-98.]      Plaintiff also appears to

 challenge the contents of Shintani’s and Watanabe’s reports, in

 particular with regard to their reliance on certain police

 reports, which Plaintiff questions the accuracy of.          See Motion

 at 28-32.    Generally, she argues all of the defendants “have

 been conspiring since August 21, 2017 building a case against

 the Plaintiff and hiding evidence.”        [Id. at 33.]

 -           Shintani is “a Custody Evaluator (Social Worker 4) in

 the Custody Investigation Unit at the Family Court of the First

 Circuit, State of Hawai`i.”       [State Defs.’ Concise Statement of

 Facts (“State CSOF”), filed 8/14/20 (dkt. no. 71), Decl. of

 Barbara W. Shintani (“Shintani Decl.”) at ¶ 1.]          Watanabe holds

 the same position, but she is a Social Worker 5.          [State CSOF,

 Decl. of Jann Y. Watanabe (“Watanabe Decl.”) at ¶ 1.]           There is

 no evidence in the record contesting Shintani and Watanabe’s

 statements establishing that they are State employees.           Thus,

 there are no genuine issues of material fact for trial, and this

 Court finds that Shintani and Watanabe are not officers, agents,

 or employees of the City, as Plaintiff alleges in paragraphs 8

 and 9 of the Second Amended Complaint.        See Fed. R. Civ.

 P. 56(a) (“The court shall grant summary judgment if the movant

 shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.”).



                                     13
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 14 of 32   PageID #:
                                    710


              Shintani conducts investigations and interviews to

 assist the family court in the development of interim custody

 and/or visitation orders, which remain in place until permanent

 determinations are made.      [Shintani Decl. at ¶ 4.]      Watanabe

 performs similar duties to assist the family court in the

 development of permanent custody orders.         [Watanabe Decl. at

 ¶ 4.]    Judge Gierlach referred the case involving Plaintiff,

 Sutton, and their three daughters to the Custody Investigation

 Unit for a custody study.      [Id. at ¶ 7.]

              Shintani conducted an investigation and recommended

 that Sutton be awarded temporary physical and legal custody of

 the girls, including being allowed to take them to live in

 Arizona.     [Shintani Decl. at ¶ 6.]     Watanabe interviewed

 Plaintiff at the family court and conducted individual

 videoconference interviews with Sutton and the three daughters,

 who were living with Sutton in Arizona at the time.          Watanabe

 ultimately recommended that Sutton be awarded sole physical and

 legal custody, but that Plaintiff be allowed to have supervised

 visitation in Arizona.      [Watanabe Decl. at ¶¶ 8-10.]

         A.   Eleventh Amendment Immunity

              Shintani and Watanabe argue Plaintiff’s claims against

 them are barred by the State’s sovereign immunity because

 Plaintiff’s claims arise from actions they took in their

 official capacities.     They therefore assert Plaintiff’s Motion

                                     14
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 15 of 32   PageID #:
                                    711


 should be denied as to her claims against them.          Further, they

 ask this Court to enter summary judgment in their favor.7            The

 allegations of the Second Amended Complaint discussed above and

 Plaintiff’s arguments in the Motion show that her claims against

 Shintani and Watanabe arise from actions in their official

 capacities as family court Custody Evaluators.          See, e.g.,

 Motion at 37 (“Judge Kamalii asked the Plaintiff if she would

 agree to have an interview with Barbara Shintani so that Judge

 Kamalii can have a better understanding on father’s visitation

 schedule if mediation on the 21st of August 2017 did not work


       7   Local Rule 56.1(i) states:

                   If a party moves for summary judgment and
              the record establishes as a matter of law that
              another party is entitled to summary judgment
              against the movant, the court, in the court’s
              discretion, may enter summary judgment against
              the movant after providing that party with oral
              or written notice and an opportunity to be heard.

 See also Fed. R. Civ. P. 56(f)(1) (“After giving notice and a
 reasonable time to respond, the court may: (1) grant summary
 judgment for a nonmovant[.]”). The State Opposition provided
 Plaintiff with written notice, and Plaintiff had an opportunity
 to respond to the State Opposition in a reply. See Minute
 Order, filed 7/10/20 (dkt. no. 63) (stating filing deadlines
 related to Plaintiff’s Motion).

      “In order to obtain summary judgment pursuant to Local
 Rule 56.1(i), a nonmoving party must establish that there is ‘no
 evidence from which a jury could reasonably decide’ the relevant
 claim in the moving party’s favor.” Sidlo v. Kaiser Permanente
 Ins. Co., Civ. No. 16-00073 ACK-KSC [CONSOLIDATED], 2016 WL
 6821787, at *6 (D. Hawai`i Nov. 17, 2016) (quoting Pac.
 Radiation Oncology, LLC v. Queen’s Med. Ctr., Civ. No. 12-00064
 LEK-KSC, 2014 WL 6749117, at *13 (D. Haw. Nov. 30, 2014)).
                                     15
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 16 of 32   PageID #:
                                    712


 out.”); id. at 41 (“Barbara Shintani’s report and Jan Watanabe’s

 CIU report was conducted without first having jurisdiction.”).

            This district court has recognized that:

            “The Eleventh Amendment shields unconsenting
            states from suits in federal court,” K.W. ex rel.
            D.W. v. Armstrong, 789 F.3d 962, 974 (9th Cir.
            2015) (citing Seminole Tribe of Fla. v. Florida,
            517 U.S. 44, 54, 116 S. Ct. 1114, 134 L. Ed. 2d
            252 (1996)), and bars individuals from bringing
            lawsuits against a state or an instrumentality of
            a state for monetary damages or other
            retrospective relief. See Ariz. Students’ Ass’n
            v. Ariz. Bd. of Regents, 824 F.3d 858, 865 (9th
            Cir. 2016). Furthermore, it “applies regardless
            of the nature of relief sought and extends to
            state instrumentalities and agencies.” Krainski
            v. Nev. ex rel. Bd. of Regents of Nev. Sys. of
            Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010)
            (citing Papasan v. Allain, 478 U.S. 265, 276, 106
            S. Ct. 2932, 92 L. Ed. 2d 209 (1986)). Suits
            against state officials in their official
            capacities are likewise barred because they
            constitute suits against the state itself. See
            Will v. Mich. Dep’t of State Police, 491 U.S. 58,
            71, 109 S. Ct. 2304, 105 L. Ed. 2d 45 (1989).

                 . . . Under the Ex parte Young exception to
            Eleventh Amendment immunity, “private individuals
            may sue state officials in federal court for
            prospective relief from ongoing violations of
            federal law, as opposed to money damages, without
            running afoul of the doctrine of sovereign
            immunity.” Koala v. Khosla, 931 F.3d 887, 895
            (9th Cir. 2019) (citing Va. Office for Prot. &
            Advocacy v. Stewart, 563 U.S. 247, 254–55, 131 S.
            Ct. 1632, 179 L. Ed. 2d 675 (2011)). Ex parte
            Young is based on the proposition “that when a
            federal court commands a state official to do
            nothing more than refrain from violating federal
            law, he is not the State for sovereign-immunity
            purposes.” Va. Office for Prot. & Advocacy, 563
            U.S. at 255, 131 S. Ct. 1632 (citation omitted).
            It does not apply “when ‘the state is the real


                                     16
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 17 of 32    PageID #:
                                    713


            substantial party in interest.’”        Id. (citations
            omitted).

 Gomes v. Hawai`i, CIVIL NO. 20-00494 JAO-KJM, 2020 WL 6880832,

 at *3 (D. Hawai`i Nov. 23, 2020) (emphasis in Gomes).

            Plaintiff seeks money damages in this case.          See,

 e.g., Second Amended Complaint at PageID #: 77 (alleging that,

 as a result of the actions at issue in Count I, Plaintiff “has

 suffered, and will continue to suffer, damages, including but

 not limited to economic injury, physical and/or mental anxiety

 and anguish according to proof at trial” and that, because they

 “acted intentionally and/or with a conscience disregard for

 [her] constitutional rights,” she “is entitled to recover

 punitive damages against these individual defendants”).              In

 addition, although not clearly stated in the Second Amended

 Complaint, Plaintiff apparently seeks an order ruling that the

 family court’s orders were invalid and returning her children to

 her custody.    See Motion at 44.     Thus, Plaintiff seeks money

 damages and retrospective relief to remedy what Plaintiff

 alleges were constitutional violations during the family court

 proceedings.

            There is no waiver by the State of its sovereign

 immunity from these types of claims.        Accord Edelman v. Jordan,

 415 U.S. 651, 677 (1974) (stating that, in a § 1983 action, “a

 federal court’s remedial power, consistent with the Eleventh


                                     17
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 18 of 32   PageID #:
                                    714


 Amendment, is necessarily limited to prospective injunctive

 relief, and may not include a retroactive award which requires

 the payment of funds from the state treasury” (citations

 omitted)).8      Thus, Plaintiff’s claims against Shintani and

 Watanabe are barred, if Plaintiff asserts her claims against

 them in their official capacities.        See Will, 491 U.S. at 71.

 Plaintiff’s Second Amended Complaint does not clearly state

 whether she is pursuing her claims against Watanabe and Shintani

 in their official capacities, their individual capacities, or

 both.       See Second Amended Complaint at PageID #: 66 (listing

 each in the caption as “an individual”); id. at PageID #: 67,

 ¶¶ 8-9 (alleging each is “an individual residing in the County

 of Honolulu, and an officer, Agent, and/or Employee of” the

 City).      This district court has stated:

                When a complaint is silent as to capacity, courts
                presume that the officials are being sued in
                their individual capacities. Shoshone-Bannock
                Tribes v. Fish & Game Comm’n, Idaho, 42 F.3d
                1278, 1284 (9th Cir. 1994) (beginning with this
                presumption but finding the caption controlling
                when the complaint is silent). When a complaint
                specifies that officials are being sued in their
                official capacities, however, there is no such
                presumption. Bisom v. Com. Of [sic] N. Marina
                Islands, 163 F.3d 605 (9th Cir. 1998).




         8
        Edelman has been overruled on other grounds by Will v.
 Michigan Department of State Police, 491 U.S. 58 (1989). See,
 e.g., Soderstrom v. Ocampo, Case No. SACV 19-422 JVS(KESx), 2019
 WL 8014552, at *10 (C.D. Cal. June 17, 2019).
                                     18
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 19 of 32   PageID #:
                                    715


 Reyes v. Hawai`i, CIVIL NO. 17-00143 JAO-RT, 2019 WL 1746570, at

 *5 n.2 (D. Hawai`i Apr. 18, 2019).9       Because the caption

 emphasizes that Watanabe and Shintani are individuals, and

 because Plaintiff’s Second Amended Complaint must be liberally

 construed due to her pro se status, see Erickson v. Pardus, 551

 U.S. 89, 94 (2007) (per curiam), her claims against Shintani and

 Watanabe are construed as claims against them in their

 individual capacity.

            “State officials sued in their individual capacities

 . . . are persons for the purposes of § 1983 and may be held

 personally liable for damages based upon actions taken in their

 official capacities.”      Long v. Sugai, No. CV 19-00235 JMS-RT,

 2020 WL 7482010, at *6 (D. Hawai`i Dec. 18, 2020) (citing Hafer

 v. Melo, 502 U.S. 21, 27-28 (1991)).        Further, “because they are

 treated as private individuals, the Eleventh Amendment ‘does not

 erect a barrier against suits to impose individual and personal

 liability on state officials under § 1983.’”         Id. at *6 n.2

 (quoting Hafer, 502 U.S. at 30-31).        Therefore, Shintani and




       9This district court has also stated that, “[w]hen it is
 unclear whether defendants are sued in official or individual
 capacities, the court must examine ‘[t]he course of proceedings’
 to determine the capacity in which each defendant is sued.”
 Nakamura v. Honolulu Cmty. Coll., Civil No. 13-00054 JMS-BMK,
 2013 WL 3147266, at *3 (D. Hawai`i June 18, 2013) (some
 alterations in Nakamura) (some citations omitted) (quoting
 Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985)). However,
 there is no instructive “course of proceedings” in this case.
                                     19
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 20 of 32   PageID #:
                                    716


 Watanabe’s request for summary judgment in their favor, on the

 basis of Eleventh Amendment immunity, is denied.10

       B.   Merits of Plaintiff’s Claims

            The Court next turns to Plaintiff’s argument that she

 is entitled to summary judgment as to all of her claims against

 Shintani and Watanabe.      This district court has stated:

                 “When the party moving for summary judgment
            would bear the burden of proof at trial, ‘it must
            come forward with evidence which would entitle it
            to a directed verdict if the evidence went
            uncontroverted at trial.’” C.A.R. Transp.
            Brokerage Co., Inc. v. Darden Rests., Inc., 213
            F.3d 474, 480 (9th Cir. 2000) (quoting Houghton
            v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)).
            In this instance, then, Plaintiff “must establish
            beyond peradventure all of the essential elements
            of the claim . . . to warrant judgment in his
            favor.” Fontenot v. Upjohn Co., 780 F.2d 1190,
            1194 (5th Cir. 1986). Put another way, “his
            showing must be sufficient for the court to hold
            that no reasonable trier of fact could find other
            than for the moving party.” Calderone v. United
            States, 799 F.2d 254, 259 (6th Cir. 1986)
            (quoting W. Schwarzer, Summary Judgment Under the
            Federal Rules: Defining Genuine Issues of
            Material Fact, 99 F.R.D. 465, 488 (1984)).

 Jou v. Adalian, Civ. No. 15-00155 JMS-KJM, 2017 WL 2990280, at

 *3 (D. Hawai`i July 13, 2017) (alteration in Jou).          As to

 Plaintiff’s § 1983 claims:

                 To be held liable, each Defendant’s personal
            conduct must have either (1) directly subjected
            Plaintiff to a deprivation of federal rights; or

       10
        Shintani and Watanabe’s Local Rule 56.1(i) request for
 summary judgment is based solely on Eleventh Amendment immunity.
 The denial of their request is without prejudice to their filing
 of a future motion for summary judgment on other grounds.
                                     20
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 21 of 32   PageID #:
                                    717


            (2) indirectly caused Plaintiff to be subjected
            to the same. Lacey v. Maricopa Cnty., 693 F.3d
            896, 915 (9th Cir. 2012). A person “subjects”
            another to a rights violation if he “does an
            affirmative act, participates in another’s
            affirmative acts, or omits to perform an act
            which he is legally required to do that causes
            the deprivation of which complaint is made.” Id.
            (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th
            Cir. 1978)). A person can “cause” another to be
            subjected to a rights violation “by setting in
            motion a series of acts . . . which the actor
            knows or reasonably should know would cause . . .
            the constitutional injury.” Id. (quoting Duffy,
            588 F.2d at 743). In the latter scenario, the
            defendant “must have at least the same level of
            intent as would be required if the [defendant]
            were directly to deprive the [plaintiff] of his
            constitutional rights.” Id. at 916.

 Long, 2020 WL 7482010, at *6 (alterations in Long).

            Plaintiff has submitted Shintani’s 8/21/17 Report and

 Watanabe’s 11/20/17 Report as evidence in support of her claims.

 However, when viewed in the light most favorable to Shintani and

 Watanabe,11 neither these reports, Plaintiff’s other evidence,

 nor the current record as a whole is insufficient to establish

 that either Shintani or Watanabe “(1) directly subjected

 Plaintiff to a deprivation of federal rights; or (2) indirectly

 caused Plaintiff to be subjected to the same.”          See id.

 (citation omitted).     Plaintiff has therefore failed to establish

 the essential elements of her § 1983 claims against Shintani and


       11
        When a district court rules on a motion for summary
 judgment, the record must be viewed in the light most favorable
 to the nonmoving party. Crowley v. Bannister, 734 F.3d 967, 976
 (9th Cir. 2013).
                                     21
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 22 of 32   PageID #:
                                    718


 Watanabe, and she is not entitled to summary judgment as to

 those claims because she has not presented evidence that would

 have entitled her to a directed verdict if it was uncontested at

 trial.   See C.A.R. Transp., 213 F.3d at 480.

            Further,

            to make out a violation of § 1985(3), . . . the
            plaintiff must allege and prove four elements:
            (1) a conspiracy; (2) for the purpose of
            depriving, either directly or indirectly, any
            person or class of persons of the equal
            protection of the laws, or of equal privileges
            and immunities under the laws; and (3) an act in
            furtherance of the conspiracy; (4) whereby a
            person is either injured in his person or
            property or deprived of any right or privilege of
            a citizen of the United States.

 United Bhd. of Carpenters & Joiners of Am., Local 610, AFL-CIO

 v. Scott, 463 U.S. 825, 828–29 (1983).        Because Plaintiff has

 failed to establish the second element of her § 1985(3) claims

 against Shintani and Watanabe, it is not necessary to address

 the other elements.     Plaintiff is not entitled to summary

 judgment as to her § 1985(3) claims against Shintani and

 Watanabe because she has not presented evidence that would have

 entitled her to a directed verdict if it was uncontested at

 trial.

            Plaintiff’s Motion is therefore denied, to the extent

 that it seeks summary judgment as to all of Plaintiff’s claims

 against Shintani and Watanabe.



                                     22
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 23 of 32   PageID #:
                                    719


 III. Smith and Brower

              Smith states he represented Plaintiff and, on

 September 8, 2016, he filed a Petition for Paternity or for

 Custody, Visitation and support Orders after Voluntary

 Establishment of Paternity in the family court in Lapina v.

 Sutton, FC-P No. 16-1-6390.       [Smith’s mem. in opp., Decl. of

 Def. Edward Smith (“Smith Decl.”) at ¶ 8.]         He acknowledges

 “[t]hat the attorney-client relationship deteriorated between

 [him] and Plaintiff to the point that Plaintiff did not follow

 [his] legal advice and Plaintiff began to cut off communicating

 with [him] by the middle of September 2017.”         [Id. at ¶ 9.]     The

 family court granted his request to withdraw as counsel on

 November 27, 2017, and he no longer represented Plaintiff after

 that date.    [Id. at ¶¶ 10-11.]     Smith states he is a United

 States citizen and, at the time Plaintiff filed this action, he

 resided and was domiciled in Hawai`i.        [Id. at ¶ 3.]     Smith “was

 never an employee, officer, and/or agent of any governmental

 entity including the City and County of Honolulu during any time

 referenced in Plaintiff’s complaint as when Plaintiff alleges

 her claims were created and/or came into existence.”           [Id. at

 ¶ 6.]   Further, he never entered into an agreement with a

 government agent to deprive, or interfere with, Plaintiff’s

 constitutional rights or anyone else’s.         [Id. at ¶ 7.]



                                     23
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 24 of 32   PageID #:
                                    720


            Smith argues Plaintiff’s Motion should be denied as to

 her claims against him, and this Court should grant summary

 judgment in his favor, because Plaintiff has not established

 that subject matter jurisdiction in this case exists.           Smith

 asserts diversity jurisdiction does not exist because both he

 and Plaintiff are citizens of the same state, and he argues

 federal question jurisdiction does not exist because he is “not

 in any way affiliated with any government entity.”          [Smith’s

 mem. in opp. at 3.]     Even if subject matter jurisdiction exists,

 Smith argues the Motion should be denied, and summary judgment

 should be granted in his favor, because he was not a state actor

 during the relevant period, and there is no evidence that he

 conspired to deprive, or interfere with, Plaintiff’s

 constitutional rights or anyone else’s.

            Similarly, Brower submits a declaration stating he is

 a United States citizen and, at the time Plaintiff filed this

 case, he resided and was domiciled in Hawai`i.          [Brower’s mem.

 in opp., Decl. of Scot Stuart Brower (“Brower Decl.”) at ¶¶ 3,

 6.]   He also denies being an employee, officer, or agent of the

 City, or any other government entity, and he denies entering

 into an agreement with government officials to deprive or

 interfere with Plaintiff’s constitutional rights, or anyone

 else’s.   [Id. at ¶¶ 5, 7.]     Brower also urges this Court to deny

 Plaintiff’s Motion as to the claims against him and to grant

                                     24
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 25 of 32   PageID #:
                                    721


 summary judgment in his favor, based on the same arguments that

 Smith raises.

       A.     Jurisdiction

              Smith and Brower argue this Court lacks subject matter

 jurisdiction over Plaintiff’s claims against them because

 diversity jurisdiction does not exist.        28 U.S.C. § 1332(a)(1)

 states: “The district courts shall have original jurisdiction of

 all civil actions where the matter in controversy exceeds the

 sum or value of $75,000, exclusive of interest and costs, and is

 between - (1) citizens of different States[.]”          However, whether

 diversity jurisdiction exists is irrelevant because Plaintiff’s

 original Complaint alleged § 1983 and § 1985 claims, as does her

 current Second Amended Complaint, and therefore federal question

 jurisdiction exists.     See 28 U.S.C. § 1331 (“The district courts

 shall have original jurisdiction of all civil actions arising

 under the Constitution, laws, or treaties of the United

 States.”).    To the extent that Smith and Brower each seek

 summary judgment in his favor based on a lack of subject matter

 jurisdiction, the requests are denied.

       B.     Section 1983 Claims

              Plaintiff’s Motion seeks summary judgment in her favor

 as to all of her claims in this case.        Smith and Brower argue

 Plaintiff’s § 1983 claims against them fail because they were

 not acting under color of state law, i.e. they were not state

                                     25
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 26 of 32   PageID #:
                                    722


 actors, during the events that form the basis of Plaintiff’s

 claims.    They urge this Court to deny Plaintiff’s Motion and

 grant summary judgment in their favor, pursuant to Local

 Rule 56.1(i).12    Plaintiff has not presented any evidence

 contesting Smith’s and Brower’s respective statements that he

 was not a government employee, officer, or agent.          Therefore,

 there are no genuine issues of material fact for trial, and this

 Court finds that Smith and Brower are private parties for

 purposes of Plaintiff’s § 1983 claims.

             As previously noted in this case:

             A private party may, under limited circumstances,
             act under color of state law when “he is a
             willful participant in joint action with the
             State or its agents.” Dennis v. Sparks, 449 U.S.
             24, 27 (1980).

                  The Ninth Circuit recognizes “at least four
             different criteria, or tests used to identify
             state action: ‘(1) public function; (2) joint
             action; (3) governmental compulsion or coercion;
             and (4) governmental nexus.’” Kirtley v. Rainey,
             326 F.3d 1088, 1092 (9th Cir. 2003) (quoting
             Sutton v. Providence St. Joseph Med. Ctr., 192
             F.3d 826, 835-36 (9th Cir. 1999)). “Satisfaction
             of any one test is sufficient to find state
             action, so long as no countervailing factor
             exists.” Id. Under any of the four tests,
             however, “the central question remains whether
             the alleged infringement of federal rights [is]
             fairly attributable to the government.” Id. at


       12
        As with the request by Shintani and Watanabe, this Court
 can consider Smith and Brower’s Local Rule 56.1(i) requests for
 summary judgment because their memoranda in opposition provided
 Plaintiff with written notice, and she had the opportunity to
 respond in a reply.
                                     26
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 27 of 32   PageID #:
                                    723


            1096 (citation and internal quotation marks
            omitted).

                 To establish satisfy the “public function”
            test, the plaintiff must show that a private
            entity carried out a function that is
            “traditionally the exclusive prerogative of the
            State.” Rendell-Baker v. Kohn, 457 U.S. 830, 842
            (1982) (emphasis in original). To establish
            “joint action,” a plaintiff must show willful,
            joint participation between the state and a
            private actor in which “the state has so far
            insinuated itself into a position of
            interdependence with the private [actor] that it
            must be recognized as a joint participant in the
            challenged activity. This occurs when the state
            knowingly accepts the benefits derived from
            unconstitutional behavior.” Florer v.
            Congregation Pidyon Shevuyim, N.A., 639 F.3d 916,
            926 (9th Cir. 2011) (citations and internal
            quotation marks omitted).

                 Under the “government compulsion/coercion
            test,” the court considers whether the “coercive
            influence or ‘significant encouragement’ of the
            state effectively converts a private action into
            a government action.” Kirtley, 326 F.3d at 1094
            (citations omitted). “Under the governmental
            nexus test, a private party acts under color of
            state law if there is a sufficiently close nexus
            between the State and the challenged action of
            the regulated entity so that the action of the
            latter may be fairly treated as that of the State
            itself.” Ohno v. Yasuma, 723 F.3d 984, 995 n.13
            (9th Cir. 2013) (internal quotation marks and
            citation omitted).

 [F&R at 13-15 (alterations and emphasis in the F&R) (some

 citations omitted).]

            The record in this case clearly establishes that Smith

 and Brower each represented Plaintiff in a family court

 paternity case.     See, e.g., Smith Decl. at ¶ 8.       Because that is


                                     27
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 28 of 32   PageID #:
                                    724


 not traditionally an exclusive state function, Plaintiff has

 not, and cannot, establish that either Smith or Brower was a

 state actor under the public function test.         Similarly, it

 cannot be said that Smith’s, or Brower’s, actions in

 representing her “may be fairly treated as that of the State

 itself.”   See Ohno, 723 F.3d at 996 n.13 (citation and quotation

 marks omitted).     Thus, Plaintiff has not, and cannot, establish

 that either Smith or Brower was a state actor under the public

 nexus test.

            Plaintiff has presented no evidence that would support

 a finding that either Smith or Brower acted jointly with the

 State during his representation of Plaintiff, nor has she

 presented any evidence that would support a finding that either

 of them acted under State coercion or with significate State

 encouragement.    Further, nothing in the record suggests that

 Plaintiff could present such evidence if her claims against

 Smith and Brower went to trial.       Thus, Plaintiff has not, and

 cannot, establish that either Smith or Brower was a state actor

 under either the joint action test or the government

 compulsion/coercion test.

            Because Plaintiff has failed to establish an essential

 element of her § 1983 claims against Smith and Brower, she has

 not presented evidence that would have entitled her to a

 directed verdict if it was uncontested at trial.          Her Motion is

                                     28
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 29 of 32   PageID #:
                                    725


 therefore denied to the extent that it seeks summary judgment in

 Plaintiff’s favor as to those claims.        Further, because “there

 is no evidence from which a jury could reasonably” return a

 verdict in Plaintiff’s favor as to those claims, this Court

 grants summary judgment in favor of Smith and Brower as to

 Plaintiff’s § 1983 claims.      See Sidlo, 2016 WL 6821787, at *6

 (citation and internal quotation marks omitted).

         C.     Section 1985(3) Claims

                As to Plaintiff’s § 1985(3) claim, Smith and Brower

 have denied, under penalty of perjury, entering into any

 agreement with government agents to deprive or interfere with

 Plaintiff’s constitutional rights, or with the constitutional

 rights of anyone else.      [Smith Decl. at ¶ 7; Brower Decl. at

 ¶ 7.]    Plaintiff has not presented any evidence contradicting

 their statements, nor is there any indication in the record that

 Plaintiff could present such evidence if her claims went to

 trial.       Plaintiff therefore has not, and cannot, establish that

 either Smith or Brower were part of a conspiracy to violate her

 constitutional rights.      Because Plaintiff has failed to

 establish the first element of her § 1985(3) claims against

 Smith and Brower, it is not necessary to address the other

 elements.

                Plaintiff is not entitled to summary judgment as to

 her § 1985(3) claims against Smith and Brower because she has

                                     29
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 30 of 32   PageID #:
                                    726


 not presented evidence that would have entitled her to a

 directed verdict if it was uncontested at trial.          Plaintiff’s

 Motion is therefore denied, to the extent that she seeks summary

 judgment in her favor as to her claims.         Further, because “there

 is no evidence from which a jury could reasonably” return a

 verdict in Plaintiff’s favor as to those claims, this Court

 grants summary judgment in favor of Smith and Brower as to

 Plaintiff’s § 1985(3) claims.

        D.    Other Claims

              The Motion appears to challenge Smith and Brower’s

 “[l]egal ethics” and the manner in which they carried out their

 “professional duties” during her representation.          [Motion at

 22.]   As previously noted, the allegations of Plaintiff’s Second

 Amended Complaint show that Plaintiff was dissatisfied with both

 Smith’s representation and Brower’s representation.          Plaintiff’s

 arguments suggest that she may have been trying to assert legal

 malpractice claims against Smith and Brower.         Although this

 Court must liberally construe Plaintiff’s pleadings, this Court

 declines to construe Plaintiff’s Second Amended Complaint as

 alleging legal malpractice claims.        Plaintiff clearly labeled

 her claims against all of the defendants as § 1983 and § 1985

 claims.     See Second Amended Complaint at PageID :# 76, 77, 79.

 Further, she amended her complaint twice, and she had the



                                     30
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 31 of 32   PageID #:
                                    727


 opportunity to amend her complaint a third time, but she chose

 not to do so.

            Even if Plaintiff may have wanted to assert other

 claims against Smith and Brower, the only claims in this case

 against them are § 1983 claims and § 1985 claims.          Because this

 Court granted summary judgment in their favor as to those

 claims, there are no claims remaining against either Smith or

 Brower.

                                 CONCLUSION

            For the foregoing reasons, the portion of Plaintiff’s

 July 1, 2020 motion seeking summary judgment is HEREBY DENIED in

 its entirety.    The Court also rules as follows on the

 defendants’ Local Rule 56.1(i) requests for summary judgment:

 Shintani and Watanabe’s request is DENIED; Smith’s request is

 GRANTED; and Brower’s request is GRANTED.

            Summary judgment is GRANTED in favor of Smith and

 Brower as to all of Plaintiff’s claims against them.           The

 Clerk’s Office is DIRECTED to terminate them as parties to this

 case on February 3, 2021, unless Plaintiff files a timely motion

 for reconsideration of the portion of this Order addressing her

 claims against Smith and Brower.

            IT IS SO ORDERED.




                                     31
Case 1:19-cv-00452-LEK-KJM Document 83 Filed 01/19/21 Page 32 of 32   PageID #:
                                    728


            DATED AT HONOLULU, HAWAII, January 19, 2021.




 JOSEPHINE GRACE LAPINA VS. DAVID GIERLACH, ET AL; CV 19-00452
 LEK-KJM; ORDER DENYING THE PORTION OF PLAINTIFF’S JULY 1, 2020
 MOTION SEEKING SUMMARY JUDGMENT; DENYING DEFENDANTS SHINTANI AND
 WATANABE’S REQUEST FOR SUMMARY JUDGMENT; AND GRANTING DEFENDANTS
 BROWER AND SMITH’S REQUESTS FOR SUMMARY JUDGMENT

                                     32
